Exhibit 10.77




DEFERRED FEE AGREEMENT




THIS AGREEMENT, dated as of SEPTEMBER 1, 1994, is by and between MAXXAM INC., a
Delaware corporation (the "Company"), and EZRA G. LEVIN (the "Director"),
currently residing at 5260 Sycamore, Riverdale-on-Hudson, Bronx, New York 10471.
 
WITNESSETH:
 
WHEREAS, the Director currently serves as a member of the Board of Directors of
the Company (the "Board") and receives remuneration ("Director's Fees") from the
Company in that capacity; and
 
WHEREAS, the Director desires to enter into an arrangement providing for the
deferral of Director's Fees; and
 
WHEREAS, the Company is agreeable to such an arrangement;
 
NOW, THEREFORE, it is agreed as follows:
 
1.           The Director irrevocably elects to defer receipt, subject to the
provisions of this Agreement, of 100 percent of any Director's Fees which may
otherwise become payable to the Director for the Calendar year 1994 and which
relate to services performed after October 31, 1994.  Such election shall
continue in effect with respect to any Director's Fees which may otherwise
become payable to the Director for any calendar year subsequent to 1994 unless,
prior to January 1 of such year, the Director shall have delivered to the
Secretary of the Company a written revocation of such election with respect to
Director's Fees for services performed after the date of such revocation. Until
such time as the election made under this paragraph is revoked, the percentage
specified in the first sentence hereof shall apply on each occasion on which
Director's Fees would otherwise be paid to the Director. Director's Fees with
respect to which the Director shall have elected to defer receipt are
hereinafter referred to as "Deferred Director's Fees."
 
2.           The Company shall credit the amount of Deferred Director's Fees to
a book account (the "Deferred Fee Account") as of the date such fees would have
been paid to the Director had this Agreement not been in effect. Director's Fees
which would otherwise be payable for attending a meeting of the Board or of a
committee thereof shall be credited to the Deferred Fee Account as of the first
business day following such meeting; Director's Fees which would otherwise be
payable as a retainer shall be credited to the Deferred Fee Account as of the
first business day of the period to which they relate.

 
Page 1 of 5

--------------------------------------------------------------------------------

 

3.           Earnings shall be credited to the Deferred Fee Account as follows:
 
(NOTE: (a) and (b) below must add up to 100%)



 
(a)
   
None
   
25%
 
X
50%
   
75%
   
100%



of the amount credited to the Deferred Fee Account pursuant to paragraph 2 shall
be deemed invested in a number of phantom shares (including any fractional
share) of the Company's Common Stock equal to the quotient of (a) such amount
divided by (b) the closing market price (the "Closing Price") of a share of
Common Stock as reported for the date such amount is credited to the Deferred
Fee Account. Whenever a cash dividend is paid on Common Stock, the Deferred Fee
Account shall be credited as of the payment date with a number of phantom shares
(including any fractional share) equal to the quotient of (y) an amount equal to
the cash dividend payable on a number of shares of Common Stock equal to the
number of phantom shares (excluding any fractional share) standing credited to
such Account at the record date divided by (z) the Closing Price on such payment
date. In the event of a stock dividend or distribution, stock split,
recapitalization or the like, the Deferred Fee Account shall be credited as of
the payment date with a number of phantom shares (including any fractional
share) equal to the number of shares (including any fractional share) of Company
Stock payable in respect of shares of Company Stock equal in number to the
number of phantom shares (excluding any fractional share) standing credited to
such Account at the record date. At the time any payment is to be made from the
Deferred Fee Account pursuant to paragraph 6, the number of phantom shares then
standing credited thereto shall be valued at the Closing Price on the first
business day of the month in which such payment is to be made, and such payment
shall be made in cash.



 
(b)
   
None
   
25%
 
X
50%
   
75%
   
100%



of the standing balance credited to the Deferred Fee Account as of the last
business day of each month shall be increased by an amount reflecting interest
on such balance for such month I calculated using one-twelfth of the Prime Rate
on the first day of such month. For this purpose the "Prime Rate" shall mean the
prime rate (or base rate) announced for such date by Bank of America (whether or
not such rate has actually been charged by such bank). In the event such bank
discontinues the practice of announcing the prime rate, the "Prime Rate" shall
mean the highest rate charged by such bank on short-term, unsecured loans to its
most creditworthy large corporate borrowers. In the event such bank ceases to
make unsecured loans to corporate  borrowers, the "Prime Rate" shall mean the
highest prime rate (or base rate) reported for such date in the Money Rates
column or section of The Wall Street Journal as the rate in effect for corporate
loans at large U.S. money center commercial banks (whether or not such rate has
actually been charged by any such bank) as of such date. In the event The Wall
Street Journal ceases publication of such rate, the "Prime Rate" shall mean the
highest prime rate (or base rate) reported for such date in such other
publication that publishes such prime rate information as the Company may choose
to rely upon.

 
Page 2 of 5

--------------------------------------------------------------------------------

 
 
4.           The Company shall provide an annual statement to the Director
showing such information as is appropriate, including the aggregate amount
standing credited to the Deferred Fee Account, as of a reasonably current date.
 
5.           The Company's obligation to make payments from the Deferred Fee
Account shall be a general obligation of the Company and such payments shall be
made from the Company's general assets. The Director's relationship to the
Company under this Agreement shall be only that of a general unsecured creditor,
and this Agreement (including any action taken pursuant hereto) shall not, in
and of itself, create or be construed to create a trust or fiduciary
relationship of any kind between the Company and the Director, his or her
designated beneficiary or any other person, or a security interest of any kind
in any property of the Company in favor of the Director or any other person. The
arrangement created by this Agreement is intended to be unfunded and no trust,
security, escrow, or similar account shall be required to be established for the
purposes of payment hereunder. However, the Company may in its discretion
establish a "rabbi trust" (or other arrangement having equivalent taxation
characteristics under the Internal Revenue Code or applicable regulations or
rulings) to hold assets, subject to the claims of the Company's creditors in the
event of insolvency, for the purpose of making payments hereunder. If the
Company establishes such a trust, amounts paid therefrom shall discharge the
obligations of the Company hereunder to the extent of the payments so made.
 
6.           Deferred Director's Fees, including all earnings credited to the
Deferred Fee Account pursuant to paragraph 3, shall be paid in cash to the
Director or his or her designated beneficiary as soon as practicable following
the date the Director ceases for any reason to be a member of the Board.
Payments shall be made:
 
                              [   ]         in a lump sum; or
 
                              [X]         in Ten annual installments (not to
exceed 10).
 
Each annual installment payment shall be made as of January 31 and shall be an
amount equal to the balance standing credited to the Deferred Fee Account as of
that date divided by the number of installments (including the one then due)
remaining to be paid.  See Annex A.
 
Amounts standing credited to the Deferred Fee Account during the period in which
installments are paid shall be adjusted to reflect the crediting of earnings in
accordance with paragraph 3.
 
 
Page 3 of 5

--------------------------------------------------------------------------------

 

7.           Payments hereunder shall be made to the Director except that:
 
 
(a)
in the event that the Director shall be determined by a court of competent
jurisdiction to be incapable of managing his financial affairs, and if the
Company has actual notice of such determination, payment shall be made to the
Director's personal representative(s); and
 

 
(b)
in the event of the Director's death, payment shall be made to the last
beneficiary designated by the Director for purposes of receiving such payment in
such event in a written notice delivered to the Secretary of the Company;
provided, that if such beneficiary has not survived the Director, or no valid
beneficiary designation is in effect, payment shall instead be made to the
Director's estate.

 
The Company shall deduct from any payment hereunder any amounts required for
federal and/or State and/or local withholding tax purposes.
 
8.           Any balance standing credited to the Deferred Fee Account shall not
in any way be subject to the debts or other obligations of the Director and,
except as provided in paragraph 7(b), shall not be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, garnishment or other legal or equitable process.
 
9.           This Agreement shall not be construed to confer on the Director any
right to be or remain a member of the Board or to receive any, or any particular
rate of, Director's Fees.
10.         Interpretations of, and determinations related to, this Agreement,
including any determinations of the amount standing credited to the Deferred Fee
Account, shall be made by the Board and shall be conclusive and binding upon all
parties. The Company shall incur no liability to the Director for any such
interpretation or determination so made or for any other action taken by it in
connection with this Agreement in good faith.
 
11.         This Agreement contains the entire understanding and agreement
between the parties with respect to the subject matter hereof, and may not be
amended, modified or supplemented in any respect except by a subsequent written
agreement entered into by both parties.
 
12.         This Agreement shall be binding upon, and shall inure to the benefit
of, the Company and its successors and assigns and the Director and his or her
heirs, executors, administrators and personal representatives.
 
13.         This Agreement shall be governed and construed in accordance with
the laws of the State of Texas, without regard to principles of choice of law.

 
Page 4 of 5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer, and the Director has executed this
Agreement, on the date first written above.
 
ATTEST:
 
MAXXAM INC.
     
/s/ Nawasa Lafferty
 
By:
/s/ Byron L. Wade
Nawasa Lafferty, Assistant Secretary
   
Byron L. Wade, Vice President,
     
Secretary & Deputy General Counsel
                   
/s/ Ezra G. Levin
   
Ezra G. Levin, Director


 
Page 5 of 5

--------------------------------------------------------------------------------

 



Annex A


Further adjustments between the date the Director ceases to be a member of the
Board and the date of subsequent payments shall be in accordance with the
phantom share account, as set forth in paragraph 3(a), and the cash account, as
set forth in paragraph 3(b), based on the election of the director prior to the
first installment payment.




 
 

--------------------------------------------------------------------------------

 